999 So.2d 706 (2008)
David P. KEVER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3539.
District Court of Appeal of Florida, First District.
December 31, 2008.
*707 David P. Kever, pro se, Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and David Kever is hereby afforded a belated appeal of the order denying motion to correct illegal sentence in case numbers 21-1994-CF-80-A, 21-1994-CF-128-A, and 21-1994-CF-129-A in Gilchrist County Circuit Court. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
BARFIELD, KAHN, and VAN NORTWICK, JJ., concur.